           Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

1. ELIZABETH ANN CHRISMAN,                       )
as Special Administrator of the Estate           )
of Charlton Cash Chrisman, Deceased,             )
Individually as Surviving Mother and             )
on behalf of the Heirs of Charlton Cash          )
Chrisman, Deceased,                              )      Case No. CIV-17-1309-D
                                                 )
                      Plaintiff,                 )
                                                 )
v.                                               )
                                                 )
1. COUNTY OF OKLAHOMA COUNTY,                    )
OKLAHOMA COUNTY, et al.,                         )
                                                 )
                      Defendants.                )

 BRIEF IN SUPPORT OF PLAINTIFF’S COMBINED MOTION TO COMPEL
 PRODUCTION OF DOCUMENTS AND ANSWERS TO INTERROGATORIES
     FROM DEFENDANT BOARD OF COUNTY COMMISSIONERS

                                           AND

     TO SUPPLEMENT RESPONSES TO REQUESTS FOR PRODUCTION AND
                  ANSWERS TO INTERROGATORIES

       COMES NOW the plaintiff, by and through her attorney, Danny K. Shadid, and

hereby submits the following Brief in Support of the plaintiff’s Motion to Compel (Doc. No.

63) filed this day. The plaintiff hereby adopts and incorporated herein by reference all

arguments and authorities set forth in the plaintiff’s said Motion to Compel.

                           ARGUMENT AND AUTHORITIES

       The general scope of discovery is governed by Fed.R.Civ.P. 26(b)(1) which provides

in pertinent part:
           Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 2 of 8



              “Unless otherwise limited by court order, the scope of discovery
              is as follows: Parties may obtain discovery regarding any
              nonprivileged matter that is relevant to any party's claim or
              defense and proportional to the needs of the case, considering
              the importance of the issues at stake in the action, the amount
              in controversy, the parties’ relative access to relevant
              information, the parties’ resources, the importance of the
              discovery in resolving the issues, and whether the burden or
              expense of the proposed discovery outweighs its likely benefit.
              Information within this scope of discovery need not be
              admissible in evidence to be discoverable.” (Emphasis added.)

       The federal courts have been consistent in holding that the information sought to be

discovered need not be admissible at trial, as long as the information sought is reasonably

related and calculated to lead to the discovery of other information which may constitute

admissible evidence. Further, in the newest version of Rule 26(b)(1), the defendant Board

must show that any burden in producing the requested information outweighs the likely

benefit of the information. In the present case, the only burden ever mentioned by the

defendant Board has been in relation to sifting through use of force reports to identify every

instance in which pepper balls have been used on prisoners from January 1, 2008, and after.

To address any purported “burden” in reviewing use of force reports, the plaintiff had

volunteered to produce the manpower to review the reports in search of instances when

pepper balls have been shot at prisoners/detainees. In this regard, Rule34 of the Federal Rules

of Civil Procedure specifically allows for the physical production of documents so as to

allow actual inspection of the documents. The purported burden of reviewing reports does

not even closely outweigh the likely benefit of the information.


                                         Page 2 of 8
          Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 3 of 8



       In Miner v. Kendall, (D. Kan.),1996 U.S. Dist. LEXIS 18801, 1996 WL 740566

(Appendix 1, hereto), the Court dealt with the subject of the discoverability of subsequent

remedial measures. Before addressing the issue under Fed.R.Evid. 407, the Court first

addressed the general scope of discovery and in particular addressed the definition of

“relevance” within the context of discovery. The Court said:

              “Fed.R.Civ.P. 26(b)(1) permits the discovery of any material
              relevant to the subject matter of an action which is not
              privileged. The rule specifically states that "the information
              sought need not be admissible at the trial if the information
              sought appears reasonably calculated to lead to the discovery of
              admissible evidence." Relevance is defined as encompassing
              any matter that bears on, or that reasonably could lead to other
              matter that could bear on, any issue that is or may be in the case.
              A request for discovery should be considered relevant if there
              is any possibility that the information sought may be relevant
              to the subject matter of this action. Discovery should ordinarily
              be allowed under the concept of relevancy unless it is clear that
              the information sought can have no possible bearing upon the
              subject matter of this action. Jones v. Boeing Co., 163 F.R.D.
              15, 16 (D. Kan. 1995); Gheesling v. Chater, 162 F.R.D. 649,
              650 (D. Kan. 1995).” (Emphasis added.) Miner v. Kendall,
              1996 U.S. Dist. LEXIS 18801, at 4.

       Similarly, the United States District Court for the District of New Mexico, in Rivera

v. Volvo Cars of N. Am., LLC, (D. N.M.), 2014 U.S. Dist. LEXIS 200081 (Appendix 2,

hereto), again emphasized that relevancy, for purposes of discovery, does not mean that the

information sought to be discovered must be admissible at trial. Rivera also involved

discoverability of subsequent remedial measures. As did the Court in Miner, the Court in

Rivera also initially addressed the concept of relevancy within the context of discovery. The

Court in Rivera said:

                                         Page 3 of 8
          Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 4 of 8



                 “Discovery under Rule 30(b)(6) must also comport with general
                 discovery principles outlined in Federal Rule of Civil Procedure
                 26(b). Rule 26(b)(1) provides that "[p]arties may obtain
                 discovery regarding any nonprivileged matter that is relevant to
                 any party's claim or defense—including the existence,
                 description, nature, custody, condition, and location of any
                 documents or other tangible things and the identity and location
                 of persons who know of any discoverable matter." Fed. R. Civ.
                 P. 26(b)(1). ‘Relevant information need not be admissible at
                 trial if the discovery appears reasonably calculated to lead to the
                 discovery of admissible evidence.’ ” (Emphasis Added) Id., at
                 3.

       Subsequent remedial measures are addressed in Rule 407 of the Federal Rules of

Evidence, which provides as follows:

                 “When measures are taken that would have made an earlier
                 injury or harm less likely to occur, evidence of the subsequent
                 measures is not admissible to prove:

                        •       negligence;
                        •       culpable conduct;
                        •       a defect in a product or its design; or
                        •       a need for a warning or instruction.

                 But the court may admit this evidence for another purpose,
                 such as impeachment or — if disputed — proving ownership,
                 control, or the feasibility of precautionary measures.”
                 (Emphasis added.)

       In addressing the discoverability of subsequent remedial measures, the Court in Miner,

supra, stated:

                 “This court has previously held that the discoverability of
                 information is governed by whether it would be relevant, not by
                 whether the information discovered would be admissible at trial.
                 Mid Continent Cabinetry Inc. v. George Koch Sons, Inc., 130
                 F.R.D. 149, 152 (D. Kan. 1990). Rule 407 is a rule of
                 admissibility at trial, it is not a rule governing pretrial discovery.

                                             Page 4 of 8
           Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 5 of 8



              2 Weinstein, Weinstein's Evidence P 407[07] at 407-44 (1996)
              states as follows:

                     ‘The standard of admissibility established by Rule
                     407 for evidence of subsequent remedial
                     measures is not the same as that for pretrial
                     discovery. Some courts have failed to make the
                     distinction and denied discovery on the grounds
                     of relevancy. The better view is to permit
                     discovery, not only because Rule 407 is
                     essentially a rule of public policy rather than of
                     relevancy, but also because subsequent remedial
                     measures might be admissible to prove a
                     consequential, material fact in issue other than
                     negligence.’

              This court is in full agreement with this analysis by Judge
              Weinstein. Other courts that have recently considered this
              question have also adopted this view. See Trzeciak v. Apple
              Computers, Inc., 1995 U.S. Dist. LEXIS 428, No. 94 Civ. 1251,
              1995 WL 20329 at *2, *8 n.1 (S.D. N.Y. 1995); Capellupo v.
              FMC Corp., 1988 U.S. Dist. LEXIS 3792, Civ. No. 4-85-1239,
              1988 WL 41398 at *6 (D. Minn. 1988); Sencon Systems, Inc. v.
              W.R. Bonsal Co., No. 85 C 8250, 1987 WL 11848 at *2 (N.D.
              Ill. 1987).

              While any subsequent remedial measures sought are not
              admissible at trial to prove negligence or culpable conduct, such
              measures could nonetheless be relevant to the issues in this
              case, or could lead to other matter that might be relevant to
              this case, or might be admissible to prove a consequential
              material fact other than negligence or culpable conduct.
              Therefore, the motion for a protective order will be denied.”
              (Emphasis added.) Miner v. Kendall, (D. Kan.),1996 U.S. Dist.
              LEXIS 18801, 1996 WL 740566, at 5.

       Likewise, the Court in Rivera, supra, emphasized that not only subsequent remedial

measures were discoverable, but that they could also be admissible for numerous other

purposes under Rule 407. In that case, the Court had before it issues of products liability and

                                         Page 5 of 8
           Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 6 of 8



defective design. Their, the Court noted that subsequent remedial measures could be

admissible to show feasibility of a different design. The Court in Rivera said:

              “VCNA insists that future design changes do not prove
              defective design. Indeed, Federal Rule of Evidence 407, upon
              which VCNA relies, provides that "[w]hen measures are taken
              that would have made an earlier injury or harm less likely to
              occur, evidence of the subsequent measures is not admissible to
              prove negligence, culpable conduct, a defect in a product or its
              design, or a need for a warning or instruction." Fed. R. Evid.
              407. Rule 407 goes on to provide, however, that subsequent
              remedial measures are admissible for other purposes, such as
              to show feasibility of design. Id. As a result, the design changes
              to the 2011 Volvo S60, even if they are found to constitute
              subsequent remedial measures, are nevertheless relevant, and
              may even ultimately be admissible, to show feasibility of an
              alternative design. Accordingly, the Court finds this topic
              reasonably calculated to lead to the discovery of admissible
              evidence. VCNA's motion is denied with respect to Topic
              Two.”(Emphasis added.) Rivera v. Volvo Cars of N. Am., LLC,
              (D. N.M.), 2014 U.S. Dist. LEXIS 200081, at 5.

       In the present case, subsequent actions bear upon feasibility of alternate/additional

training measures, feasibility of cautionary policies and procedures, impeachment, control

of the prior situations, control of prior policies and procedures, and likely many more aspects

of this case, all of which ultimately go to the question of deliberate indifference on the part

of the defendant Board and those in charge of the Oklahoma County Jail.




                                         Page 6 of 8
           Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 7 of 8



                                                           Respectfully submitted,


                                                           s/ Danny K. Shadid
                                                           Danny K. Shadid, OBA No.8104
                                                           Of Counsel
                                                           RIGGS, ABNEY, NEAL, TURPEN,
                                                           ORBISON & LEWIS LAW FIRM
                                                           528 NW 12th Street
                                                           Oklahoma City, OK 73103
                                                           Phone: (405) 843-9909
                                                           Facsimile: (405) 842-2913
                                                           E-mail:dshadid@riggsabney.com
                                                           Attorney for Plaintiff

                               CERTIFICATE OF SERVICE

       I hereby certify that on the 1st day of March, 2019, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing. Based on the
records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to the
following ECF registrants:

Randall J. Wood, OBA#10531
Robert S. Lafferrandre, OBA#118977
Jeffrey C. Hendrickson, OBA#32798
Pierce Couch Hendrickson
Baysinger & Green, L.L.P.
1109 N. Francis Ave.
Oklahoma City, Oklahoma 73106
Telephone: (405) 235-1611
Facsimile: (450) 235-2904
rwood@piercecouch.com
rlafferrandre@piercecouch.com
jhendrickson@piercecouch.com

Attorneys for Defendants Board of County
Commissions; County of Oklahoma County;
P.D. Taylor, officially; Michael Coburn,
individually; Kristian Rangel, individually;
Franciso Plasencia, individually;
and John Whetsel, individually

                                          Page 7 of 8
         Case 5:17-cv-01309-D Document 64 Filed 03/01/19 Page 8 of 8



-and-

Gary J. James, OBA#12718
Gary J. James & Associates, P.C.
P.O. Box 2443
Oklahoma City, OK 73102
Telephone: (405) 521-9900
Facsimile: (405) 488-0529
E-mail: gary@garyjameslaw.com
Attorney for Defendants Colton Ray
and Brian Harrison

                                                   s/Danny K. Shadid
                                                   Danny K. Shadid




                                     Page 8 of 8
